Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on October 11, 2022.

Status of Claims
Claims 16, 24, and 29 are currently amended. Claims 1-15, 17, 20-22, 25 and 27 were previously canceled. Claims 16, 18, 19, 23, 24, 26 and 28-30 are currently pending.

Priority
The instant application claims priority to PCT/US2018/032252 dated May 11, 2018.  

Response to Amendment
Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive. Further, Applicant’s amendments necessitated new grounds of rejections made in this office action below.  

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 18-19, 23-24, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Alls et al (US 20140130033 A1, hereinafter Alls cited from IDS filed 9/28/2021) in view of SANGAMESWARAN et al (US 20170242678  A1, hereinafter SANGAMESWARAN) and FEIL et al (US 20190320518 A1, hereinafter FEIL).

Regarding claim 16 (Currently Amended), Alls teaches An automated system for updating firmware on an industrial device (Figs 1 and 2, and corresponding text in para [0013-0028], wherein cyber asset reads on industrial device), the system comprising: 
a user interface device storing a computer program with executable instructions (Fig. 1, 105); 
one or more industrial devices comprising firmware (para [0045], “…report 500 (shown in FIG. 5) is used 438 to decide which of the cyber assets can be updated and when the update would be best deployed with respect to disruptions of operation….”), wherein the one or more industrial devices are selected from a programmable logic controller, a human machine interface device, a switch, an electric machine, a sensor, an actuator, and a combination thereof (para [0025], “…As used herein, the term "computer" and related terms, e.g., "computing device", are not limited to integrated circuits referred to in the art as a computer, but broadly refers to a microcontroller, a microcomputer, a programmable logic controller (PLC), an application specific integrated circuit, and other programmable circuits (none shown in FIG. 2), and these terms are used interchangeably herein. Also, as used herein, the term "cyber assets" refers to information technology devices, such as, without limitation, computing device 105, controller 215, communications network 225, and monitoring sensors 240….”); and 
a communication network interfacing with the user interface device and the industrial device and adapted to transmit data (Fig. 2, communication network 225, interfacing with user interface device 220, 105 and the industrial device 15, 215, 240 and adapted to transmit data), wherein the communication network is an industrial network (para [0024], “Industrial control system 200 includes at least one central processing unit (CPU) 215 that may be coupled to other devices 220 via a communication network 225.…Embodiments of network 225 may include operative coupling with, without limitation, the Internet, a local area network (LAN), a wide area network (WAN), a wireless LAN (WLAN), and/or a virtual private network (VPN)….”),
wherein the computer program of the user interface device comprises instructions to 
scan the communication network and to identify at least one industrial device that requires an update of the firmware (para [0040], “The credentials for accessing the cyber assets are set 418 and the cyber assets to be scanned are selected 420 and the scan of the cyber assets is started 422.” para [0045], “…report 500 (shown in FIG. 5) is used 438 to decide which of the cyber assets can be updated and when the update would be best deployed with respect to disruptions of operation….”), 
generate an inventory list comprising [current firmware versions] and the update files for the at least one industrial device (para [0047], “An exemplary technical effect of the methods, systems, and apparatus described herein includes at least one of (a) generating a scan report including a patch status for the patches not operatively resident on an industrial control system; … and (f) maintaining a detailed, cumulative listing of patches not yet deployed.” wherein the listing of patches reads on an inventory list), 
download the update files based on the inventory list [and the selection from the external databases via the cloud storage gateway] (para [0047] as cited in previous paragraphs, teaches “maintaining a detailed, cumulative listing of patches not yet deployed” which reads on the inventory list. para [0045], “…Once the ramifications of deployment are reviewed and an operational window is available, the updates and patches are applied 440 by the user…” wherein the updates and patches are applied inherently indicates that the updates and patches are downloaded before applied), and 
update the firmware on the at least one industrial device via the communication network after establishing communication with the at least one industrial device (Fig. 4, step 416 establishing communication with the industrial device. para [0045], “…Once the ramifications of deployment are reviewed and an operational window is available, the updates and patches are applied 440 by the user…”).
Alls does not appear to explicitly disclose 
a cloud storage gateway, the computer program being configured to access an external database comprising update files via the cloud storage gateway,
(generate an inventory list comprising) current firmware versions and the update files for the at least one industrial device),
receive a user input including a selection of which update files to apply to the at least one industrial device,
download (the update files based on the inventory list) and the selection from the external databases via the cloud storage gateway,
However, in analogous art, SANGAMESWARAN teaches 
receive a user input including a selection of which update files to apply to the at least one industrial device (e.g. para [0045], “The vehicle system will then download the appropriate updates (which could be all updates or some system or user selected 
subset thereof) 231. …”),
download (the update files based on the inventory list) and the selection from the external databases via the [cloud storage gateway] (e.g. para [0045] as cited above),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Alls with the invention of SANGAMESWARAN because it provides “an efficient and reliable means of updating vehicle software and firmware, with minimal customer interaction and impact” as suggested by SANGAMESWARAN (see [0034]).
Neither Alls nor SANGAMESWARAN appears to explicitly teach 
a cloud storage gateway, the computer program being configured to access an external database comprising update files via the cloud storage gateway,
(generate an inventory list comprising) current firmware versions and the update files for the at least one industrial device),
(download the update files based on the inventory list and the selection from the external databases via the) cloud storage gateway;
However, in analogous art, FEIL teaches 
a cloud storage gateway, the computer program being configured to access an external database comprising update files via the cloud storage gateway (para [0066], “… Based on this IT infrastructure, for example a service server, a Cloud, a content management system and/or the like, which can automatically draw and manage 
firmware updates from central servers, the data of a firmware update is for example transferred via a gateway and a communication channel of the light management system of the illumination system and the illumination device, respectively, to the mesh-enabled transmitting-receiving device..” wherein the central servers read on an external database).
(generate an inventory list comprising) current firmware versions and the update files for the at least one industrial device) (e.g. para [0069], “… Therein, the new transmitting-receiving device or transmitting device preferably comprises a current firmware version and integrates itself in the present mesh network. The firmware version can be both a software version and an update version. A combination hereof can also be provided. The new transmitting-receiving device can now for example query the version number of installed firmware and computer programs, …” this paragraph indicates that an inventory list comprising current firmware versions is generated),
(download the update files based on the inventory list and the selection from the external databases via the) cloud storage gateway (e.g. para [0066] as cited above);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of FEIL because it facilitates management of firmware updates by automatically drawing and managing firmware updates from central servers, as suggested by FEIL (see [0066]).

Regarding claim 18 (Previously Presented), Alls as modified by SANGAMESWARAN and FEIL teaches the system of claim 16, Alls further teaches wherein the communication network comprises one or more industrial Ethernet protocols (para [0024], “Industrial control system 200 includes at least one central processing unit (CPU) 215 that may be coupled to other devices 220 via a communication network 225.…Embodiments of network 225 may include operative coupling with, without limitation, the Internet, a local area network (LAN), a wide area network (WAN), a wireless LAN (WLAN), and/or a virtual private network (VPN)….”).

Regarding claim 19 (Previously Presented), Alls as modified by SANGAMESWARAN and FEIL teaches the system of claim 16, Alls further teaches wherein the user interface device is selected from a desktop computer, a tablet, a smart phone, and a handheld computing device (para [0025], “…As used herein, the term "computer" and related terms, e.g., "computing device", are not limited to integrated circuits referred to in the art as a computer, but broadly refers to a microcontroller, a microcomputer, a programmable logic controller (PLC), an application specific integrated circuit, and other programmable circuits (none shown in FIG. 2), and these terms are used interchangeably herein….”).

Regarding claim 23 (Currently Amended), Alls as modified by SANGAMESWARAN and FEIL teaches the system of claim 16, Alls further teaches wherein the computer program of the user interface device comprises further instructions to verify integrity of the update files (para [0038], “The DVD/CD with the updates and a read/extraction tool is shipped to the site via a secure, sealed shipping envelope, …. The owner/operator confirms 406 the hash value upon receipt and/or after electronic confirmation by one of industrial control system 200, offline patch management system 300, and/or another security application, and prior to proceeding with installation….” wherein confirming the hash value reads on verify the integrity of the update file).

Regarding claim 24 (Currently Amended), Alls teaches An automated method for updating firmware on an industrial device (Fig. 4), the method comprising: 
scanning a communication network, which is an industrial network (para [0024], “Industrial control system 200 includes at least one central processing unit (CPU) 215 that may be coupled to other devices 220 via a communication network 225.…Embodiments of network 225 may include operative coupling with, without limitation, the Internet, a local area network (LAN), a wide area network (WAN), a wireless LAN (WLAN), and/or a virtual private network (VPN)….”), to identify an industrial device that requires updating of firmware on the industrial device (para [0040], “The credentials for accessing the cyber assets are set 418 and the cyber assets to be scanned are selected 420 and the scan of the cyber assets is started 422.” para [0045], “…report 500 (shown in FIG. 5) is used 438 to decide which of the cyber assets can be updated and when the update would be best deployed with respect to disruptions of operation….”), wherein the industrial device is selected from a programmable logic controller, a human machine interface device, a switch, an electric machine, a sensor, an actuator, and a combination thereof (para [0025], “…As used herein, the term "computer" and related terms, e.g., "computing device", are not limited to integrated circuits referred to in the art as a computer, but broadly refers to a microcontroller, a microcomputer, a programmable logic controller (PLC), an application specific integrated circuit, and other programmable circuits (none shown in FIG. 2), and these terms are used interchangeably herein. Also, as used herein, the term "cyber assets" refers to information technology devices, such as, without limitation, computing device 105, controller 215, communications network 225, and monitoring sensors 240….”);
generating an inventory list comprising update files required for updating the firmware on the industrial device (para [0047], “An exemplary technical effect of the methods, systems, and apparatus described herein includes at least one of (a) generating a scan report including a patch status for the patches not operatively resident on an industrial control system; … and (f) maintaining a detailed, cumulative listing of patches not yet deployed.” wherein the listing of patches reads on an inventory list), 
download the update files for the updating of the firmware based on the inventory list (para [0045], “…Once the ramifications of deployment are reviewed and an operational window is available, the updates and patches are applied 440 by the user…”); 
establishing communication to the industrial device via the communication network (para [0024], “Industrial control system 200 includes at least one central processing unit (CPU) 215 that may be coupled to other devices 220 via a communication network 225.…Embodiments of network 225 may include operative coupling with, without limitation, the Internet, a local area network (LAN), a wide area network (WAN), a wireless LAN (WLAN), and/or a virtual private network (VPN)….”); and 
updating the firmware on the industrial device via the communication network utilizing the update files (Fig. 4, step 416 establishing communication with the industrial device. para [0045], “…Once the ramifications of deployment are reviewed and an operational window is available, the updates and patches are applied 440 by the user…”),
Alls does not appear to explicitly disclose 
receiving a user input including a selection of which update files to apply to the industrial device;
(downloading the update files for the updating of the firmware based on the inventory list) and the selection, wherein the update files are stored on an external database and the downloading of the update files comprises accessing the external database via a cloud storage gateway,
However, in analogous art, SANGAMESWARAN teaches 
receiving a user input including a selection of which update files to apply to the industrial device (e.g. para [0045], “The vehicle system will then download the appropriate updates (which could be all updates or some system or user selected 
subset thereof) 231. …”),
(downloading the update files for the updating of the firmware based on the inventory list) and the selection (e.g. para [0045] as cited above),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Alls with the invention of SANGAMESWARAN because it provides “an efficient and reliable means of updating vehicle software and firmware, with minimal customer interaction and impact” as suggested by SANGAMESWARAN (see [0034]).
Neither Alls nor SANGAMESWARAN appears to explicitly teach 
wherein the update files are stored on an external database and the downloading of the update files comprises accessing the external database via a cloud storage gateway,
However, FEIL teaches 
wherein the update files are stored on an external database and the downloading of the update files comprises accessing the external database via a cloud storage gateway (para [0066], “… Based on this IT infrastructure, for example a service server, a Cloud, a content management system and/or the like, which can automatically draw and manage firmware updates from central servers, the data of a firmware update is for example transferred via a gateway and a communication channel of the light management system of the illumination system and the illumination device, respectively, to the mesh-enabled transmitting-receiving device..” wherein the central servers read on an external database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of FEIL because it facilitates management of firmware updates by automatically drawing and managing firmware updates from central servers, as suggested by FEIL (see [0066]).

Regarding claim 26 (Currently Amended), it recites same features as claim 23, and is rejected for the same reason.

Regarding claim 28 (Previously Presented), it recites same features as claim 18, and is rejected for the same reason.

Regarding claim 29 (Currently Amended), it is directed to A computer program embodied in a non-transitory computer-readable medium to implement the method disclosed in claim 24, please see the rejections directed to claim 24 above which also cover the limitations recited in claim 29. Note that, Alls teaches A computer program embodied in a non-transitory computer- readable medium comprising computer-executable instructions that when executed perform an automated method for updating firmware on an industrial device (Fig. 1, Memory device 110).

Regarding claim 30 (Previously Presented), Alls as modified by SANGAMESWARAN and FEIL teaches The computer program of claim 29, Alls further teaches wherein the non-transitory computer- readable medium is stored in a memory of a user interface device (Fig. 1, Memory device 110).

Response to Arguments
Applicant's arguments regarding art rejections filed 10/11/2022 have been fully considered and are moot upon new grounds of rejections made in this office action above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192/2194